Exhibit 10.3
GOODYEAR
 
MASTER COMPLEMENTARY DEPOSIT AGREEMENT
 
DATED 23 JULY 2008
between
EUROFACTOR
as Agent
CALYON
as Calculation Agent
ESTER FINANCE TITRISATION
as Purchaser
and
DUNLOP TYRES LIMITED
as Complementary Depositor or Centralising Unit
(GIDE LOYRETTE NOUEL LOGO) [l32599al3259901.gif]



--------------------------------------------------------------------------------



 



2.

TABLE OF CONTENTS

                      page   CHAPTER I INTERPRETATION     5  
1.
  DEFINITIONS     5  
2.
  INTERPRETATION     5   CHAPTER II PURPOSE — DURATION     6  
3.
  PURPOSE OF THIS AGREEMENT     6  
4.
  DURATION OF THE AGREEMENT     7   CHAPTER III AMOUNT OF THE COMPLEMENTARY
DEPOSIT     7  
5.
  AMOUNT OF THE COMPLEMENTARY DEPOSIT     7  
6.
  NO INTEREST - COMPLEMENTARY DEPOSIT FEE     9   CHAPTER IV REPAYMENT —
PAYMENTS     10  
7.
  REPAYMENT     10  
8.
  PAYMENTS     10   CHAPTER V GENERAL PROVISIONS     11  
9.
  REPRESENTATIONS AND WARRANTIES     11   CHAPTER VI CASH COLLATERAL     12  
10.
  APPLICATION OF THE COMPLEMENTARY DEPOSIT AS CASH COLLATERAL FOR THE BENEFIT OF
THE PURCHASER     12   CHAPTER VII MISCELLANEOUS     12  
11.
  FEES AND EXPENSES     12  
12.
  SUBSTITUTION AND AGENCY     13  
13.
  CONFIDENTIALITY     13  
14.
  TRANSFERABILITY OF THIS AGREEMENT     13  
15.
  NOTICES     13  
16.
  EXERCISE OF RIGHTS     14  
17.
  INDIVISIBILITY     14  
18.
  PARTIAL INVALIDITY     14  
19.
  AMENDMENTS     15  
20.
  LIMITED RECOURSE —NON PETITION     15  
21.
  GOVERNING LAW — JURISDICTION     15  



--------------------------------------------------------------------------------



 



3.

LIST OF SCHEDULES

              page  
SCHEDULE 1 CALCULATION OF THE AMOUNT OF THE COMPLEMENTARY DEPOSIT
    17  
 
       
SCHEDULE 2 CALCULATION OF THE COMPLEMENTARY DEPOSIT FEE
    21  



--------------------------------------------------------------------------------



 



4.

THIS MASTER COMPLEMENTARY DEPOSIT AGREEMENT IS ENTERED INTO BETWEEN:

1.   EUROFACTOR, a company incorporated under French law and authorised as a
credit institution (établissement de crédit), having its registered office at
1-3 rue du Passeur de Boulogne Immeuble Bord de Seine, 92130 Issy Les
Moulineaux, France, registered with the Trade and Companies Registry (Registre
du Commerce et des Sociétés) of Nanterre under the number 333 871 259, whose
representative is duly authorised for the purpose of this agreement (the
“Agent”);

2.   CALYON, a company incorporated under French law and authorised as a credit
institution (établissement de crédit), having its registered office at 9 quai du
Président Paul Doumer, 92920 Paris La Défense Cedex, France, registered with the
Trade and Companies Registry (Registre du Commerce et des Sociétés) of Nanterre
under the number 304 187 701, whose representatives are duly authorised for the
purpose of this agreement (the “Calculation Agent”);

3.   ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a credit institution (établissement de crédit), having its
registered office at 9 quai du Président Paul Doumer, 92920 Paris La Défense
Cedex, France, registered with the Trade and Companies Registry (Registre du
Commerce et des Sociétés) of Nanterre under the number 414 886 226, whose
representative is duly authorised for the purpose of this agreement (“ESTER
FINANCE” or the “Purchaser”);

and

4.   DUNLOP TYRES LIMITED, a company incorporated under the laws of England and
Wales with company number 1792065 whose registered office is situated at
Tyrefort, 88-89 Wingfoot Way, Birmingham B24 9HY, whose representative is duly
authorised for the purpose of this agreement (the “Centralising Unit” or the
“Complementary Depositor”).

WHEREAS:

(A)   GOODYEAR DUNLOP TIRES France S.A., (the “French Seller”), FULDA REIFEN
GmbH & Co. KG, M-PLUS MULTIMARKENMANAGEMENT GmbH & Co. KG, GOODYEAR GmbH & Co.
KG, DUNLOP GmbH & Co. KG, GOODYEAR DUNLOP TIRES OE GmbH (the “German Sellers”),
GOODYEAR DUNLOP TIRES Italia SPA (the “Italian Seller”), GOODYEAR DUNLOP TIRES
España, S.A. (the “Spanish Seller”) and GOODYEAR DUNLOP TYRES UK Ltd (the “UK
Seller”) are in the business of manufacturing and/or supplying tyres and
activities relating thereto, and hold receivables over certain customers.

(B)   In order to provide financing to certain European subsidiaries of
GOODYEAR, CALYON and NATIXIS have proposed to set up a securitisation
transaction by way of the sale, on an ongoing basis, of existing and future
trade receivables resulting from the ordinary business of the Sellers in
Belgium, the United Kingdom, France, Germany, Italy and Spain (the
“Securitisation Transaction”).

(C)   Pursuant to the Securitisation Transaction and with respect to the French
Seller, the German Sellers (except GOODYEAR DUNLOP TIRES OE GmbH), the Spanish
Seller and the UK Seller, existing and future trade receivables will be
purchased by the Purchaser from those Sellers on an ongoing basis and in
accordance with the receivables purchase agreements governed by French law,
German law and/or English law (the “Receivables Purchase Agreements”).
Notwithstanding the foregoing, GOODYEAR DUNLOP TIRES OE GmbH



--------------------------------------------------------------------------------



 



5.

    will assign domestic receivables governed by German law and cross border
receivables governed by French law, English law, Belgian law, German law,
Italian law or Spanish law under the Receivables Purchase Agreement to which it
is a party, in each case in accordance with the provisions of the law applicable
to such receivable (and, as regards the receivables sold by the Spanish Seller,
under French law).

(D)   The Purchaser shall fund the acquisition of Ongoing Purchasable
Receivables, Remaining Purchasable Receivables, Refinanced Ongoing Purchasable
Receivables and Refinanced Remaining Purchasable Receivables:

  (i)   partly out of a senior deposit (the “Senior Deposit”) effected by the
Depositor with the Purchaser in accordance with a master senior deposit
agreement (the “Master Senior Deposit Agreement”); and     (ii)   partly by way
of set-off against any amount due and payable by the Centralising Unit to the
Purchaser in connection with (a) a subordinated deposit (the “Subordinated
Deposit”) to be effected by the Centralising Unit with the Purchaser in
accordance with the terms and conditions of a master subordinated deposit
agreement (the “Master Subordinated Deposit Agreement”) and (b) a complementary
deposit (the “Complementary Deposit”) to be effected by the Centralising Unit
with the Purchaser in accordance with the terms and conditions of the present
master complementary deposit agreement (the “Master Complementary Deposit
Agreement”).

(E)   The Purchaser and the Complementary Depositor are willing to define the
terms and conditions according to which the Complementary Deposit shall be made
by the Complementary Depositor with the Purchaser and shall be pledged as cash
collateral (affecté à titre de gage-espèces) in favour of the Purchaser and have
agreed to enter into this agreement under the terms and subject to the
conditions set forth hereunder.

IT IS HEREBY AGREED AS FOLLOWS:
CHAPTER I
INTERPRETATION

1.   DEFINITIONS       Capitalised terms and expressions used in this Master
Complementary Deposit Agreement shall have the same meaning as ascribed to such
terms and expressions in the glossary set out in schedule 1 to the general
master purchase agreement in relation to the securitization of trade receivables
of certain subsidiaries of the Goodyear group dated 10 December 2004 as amended
and restated on 23 May 2005, on 26 August 2005 and on or about the date hereof
between, inter alia, Ester Finance Titrisation, Eurofactor, Calyon, Natixis,
Dunlop Tyres Limited and the sellers listed therein (the “ General Master
Purchase Agreement”).   2.   INTERPRETATION

  (a)   The titles of the Chapters, the Schedules and the Articles (including
their paragraphs) used herein and the table of contents are for convenience of
reference



--------------------------------------------------------------------------------



 



6.

      only, and shall not be used to interpret this Master Complementary Deposit
Agreement.

  (b)   In this Master Complementary Deposit Agreement, except if the context
calls for another interpretation:

  (i)   references to “Chapters”, “Articles” and “Schedules” shall be construed
as references to the chapters, articles and schedules of this Master
Complementary Deposit Agreement and references to this Master Complementary
Deposit Agreement include its recitals and Schedules;     (ii)   headings are
for convenience only and shall not affect the interpretation of the this Master
Complementary Deposit Agreement;     (iii)   words in the plural shall cover the
singular and vice versa;     (iv)   references to the time of the day shall
refer to Paris time, unless otherwise stipulated;     (v)   reference to any
person shall include its permitted assignee, transferee, successors or any
person deriving title under or through it;     (vi)   references to a document
shall mean this document, as amended, replaced by novation or varied from time
to time;     (vii)   words appearing in this Master Complementary Deposit
Agreement in a language other than English shall have the meaning ascribed to
them under the law of the corresponding jurisdiction and such meaning shall
prevail over their translation into English, if any;     (viii)   references to
“Parties” must be interpreted as references to the parties to the present
agreement, and to a “Party” shall refer to any of the Parties; and     (ix)  
references to any Securitisation Document shall be construed to mean such
securitisation document, as amended and restated on the date hereof and as may
be amended and supplemented from time to time thereafter.

CHAPTER II
AMOUNT — PURPOSE — DURATION

3.   PURPOSE OF THIS AGREEMENT   3.1   The Complementary Depositor shall make a
Complementary Deposit with the Purchaser in accordance with the terms of this
Master Complementary Deposit Agreement.   3.2   The Complementary Deposit made
by the Complementary Depositor under this Master Complementary Deposit Agreement
shall be applied and pledged as cash collateral (affecté à titre de
gage-espèces) in favour of the Purchaser in accordance with and subject to the
provisions of Article 10.



--------------------------------------------------------------------------------



 



7.



    All repayments of principal to be made by the Purchaser to the Complementary
Depositor in respect of the Complementary Deposit shall be made up to the amount
and to the extent of the sums received by the Purchaser in respect of the Sold
Receivables and Refinanced Sold Receivables in the manner described in
Article 7. During the Amortisation Period, such repayments under the
Complementary Deposit shall be subject to the order of priority of payments
provided for under article 16 of the General Master Purchase Agreement.      
The Complementary Depositor agrees that, for the purposes of repayment of the
Complementary Deposit or payment of any sums otherwise due under this Master
Subordinated Deposit Agreement, it will look solely to the amount of the sums
received by the Purchaser under the General Master Purchase Agreement in respect
of the Sold Receivables and under the Refinanced Receivables Purchase Agreement
until the Program Expiry Date and that the Complementary Depositor shall not, in
such capacity, otherwise take or pursue any judicial or other proceedings, or
exercise any right or remedy that it might otherwise have, against the Purchaser
or the Purchaser’s assets save to the extent required for the recovery of such
sums.   4.   DURATION OF THE AGREEMENT   4.1   This Master Complementary Deposit
Agreement shall enter into force on the Amendment Date and shall terminate on
the Program Expiry Date.   4.2   The Complementary Deposit shall be repaid in
the manner described in Article 7.

CHAPTER III
AMOUNT OF THE COMPLEMENTARY DEPOSIT

5.   AMOUNT OF THE COMPLEMENTARY DEPOSIT   5.1   Amount of the Complementary
Deposit       The Complementary Depositor shall make a Complementary Deposit
with the Purchaser in accordance with the terms and conditions of this Master
Complementary Deposit Agreement and within the limit of the Maximum Amount of
the Complementary Deposit.       The Maximum Amount of the Complementary Deposit
shall be automatically increased upon receipt by the Purchaser, the Calculation
Agent and the Agent of any written request from the Centralising Unit provided
that:

  (i)   such request is received by the Purchaser, the Calculation Agent and the
Agent during the Replenishment Period;     (ii)   such request is made no later
than the Calculation Date preceding the third Intermediary Settlement Date
following the Reference Funded Settlement Date referred to in article 13.3
(xx) of the General Master Purchase Agreement;      (iii)   such request
indicates the amount of the new Maximum Amount of Complementary Deposit (the
“New Maximum Amount of Complementary Deposit”); and



--------------------------------------------------------------------------------



 



8.

  (iv)   such New Maximum Amount of Complementary Deposit is limited to the
amount notified by the Agent to the Centralising Unit pursuant to article 13.3
(xx) of the General Master Purchaser Agreement, rounded up to the nearest whole
multiple of €1,000,000.

    The amount of the Complementary Deposit shall, at all times during the
Replenishment Period, be calculated in accordance with the provisions of
SCHEDULE 1.       During the Amortisation Period, the Complementary Deposit, as
calculated as of the last Settlement Date of the Replenishment Period, shall be
repaid until the Program Expiry Date, after full repayment of the Senior
Deposit, subject to the order of priority set forth in Article 7.       The
amount of the Complementary Deposit shall be calculated by the Agent on each
Calculation Date.   5.2   Calculation and setting up of the Complementary
Deposit   5.2.1   Calculation

  (a)     At the latest on the Calculation Date preceding the Settlement Date of
30 July 2008, the Agent shall calculate, in accordance with the provisions of
SCHEDULE 1, and notify forthwith to the Purchaser and the Complementary
Depositor the amount of the Complementary Deposit to be made on the Settlement
Date of 30 July 2008, together with the details of such calculation.     (b)    
On any subsequent Calculation Date during the Replenishment Period, the Agent
shall calculate, in accordance with the provisions of SCHEDULE 1, and notify
forthwith to the Purchaser and the Complementary Depositor (i) the amount of the
Complementary Deposit on the Settlement Date following such Calculation Date,
and (ii) the amount of the Complementary Deposit on the preceding Settlement
Date, together with the details of such calculation.           If the amount of
the Complementary Deposit on the Settlement Date following such Calculation Date
is higher than the amount of the Complementary Deposit on the Settlement Date
preceding such Calculation Date, the Complementary Deposit shall be increased by
the Euro amount of the difference (the “Increase in the Complementary Deposit”).
          If the amount of the Complementary Deposit on the Settlement Date
following such Calculation Date is lower than the amount of the Complementary
Deposit on the Settlement Date preceding such Calculation Date, the
Complementary Deposit shall be reduced by the Euro amount of the difference (the
“Reduction of the Complementary Deposit”).

    For the avoidance of doubt, any reference to the Complementary Deposit in
the Transaction Documents shall be to the Complementary Deposit as it may be
increased or reduced in accordance with this Article 5.2.1.   5.2.2   Setting up
of the Complementary Deposit

    (a)   On the Settlement Date of 30 July 2008, before 9.00 a.m. (Paris time),
the Complementary Deposit shall be made in Euro by the Complementary Depositor
with the Purchaser, for the amount calculated in accordance with Article 5.2.1
(a)



--------------------------------------------------------------------------------



 



9.

      and the terms and conditions of the third amendment to the General Master
Purchase Agreement entered into on the Amendment Date.        (b)   On each
Settlement Date following the Settlement Date of 30 July 2008, during the
Replenishment Period, before 9.00 a.m. (Paris time):

  (i)   the Complementary Depositor shall make a deposit in respect of the
Complementary Deposit in Euro with the Purchaser for an amount corresponding to
any Increase in the Complementary Deposit, as calculated in accordance with
Article 5.2.1(b); or     (ii)   the Purchaser shall repay a portion of the
Complementary Deposit to the Complementary Depositor for an amount corresponding
to any Reduction of the Complementary Deposit, as calculated in accordance with
Article 5.2.1(b), subject to the provisions of Article 7.

    The payments to be made pursuant to (a) and (b) above shall be effected in
accordance with and subject to the provisions of article 6.4 of the General
Master Purchase Agreement.   6.   COMPLEMENTARY DEPOSIT FEE — NO INTEREST   6.1
  During the Replenishment Period only, the Purchaser shall pay a Complementary
Deposit Fee to the Complementary Depositor on a monthly basis, as remuneration
for its undertaking to make the Complementary Deposit pursuant to the terms and
conditions of this Master Complementary Deposit Agreement. The amount of the
Complementary Deposit Fee shall be calculated in accordance with SCHEDULE 2. The
Complementary Deposit Fee shall be paid in arrears on each Funded Settlement
Date (as from 30 July 2008).       The payment of each Complementary Deposit Fee
shall be effected in accordance with and subject to the provisions of article
6.4 of the General Master Purchase Agreement.   6.2   The Purchaser and the
Complementary Depositor hereby expressly agree that the Complementary Deposit
shall not bear interest.       The Complementary Depositor acknowledges that it
has entered into intercompany arrangements with the Sellers inter alia (the
“Intercompany Arrangements”) pursuant to which the Complementary Depositor will
receive from each Seller any necessary consideration for the making of the
Complementary Deposit and will be indemnified in an appropriate manner by each
Seller in accordance with its corporate interest and in respect of the losses
incurred by the Complementary Depositor as a result of the Complementary Deposit
made under this Master Complementary Deposit Agreement.



--------------------------------------------------------------------------------



 



10.



CHAPTER IV
REPAYMENT — PAYMENTS

7.   REPAYMENT   7.1   Principle       The repayment of the Complementary
Deposit, which shall be carried out until the Program Expiry Date, shall always
be subject to (i) the provisions of Article 3.2 above and (ii) the order of
priority of payments set forth under Article 7.2.   7.2   Repayment of the
Complementary Deposit   7.2.1   On each Settlement Date during the Replenishment
Period, the Purchaser shall repay, if applicable, the Complementary Deposit to
the Complementary Depositor, for an amount equal to any Reduction of the
Complementary Deposit as calculated under Article 5.2.1.   7.2.2   On each
Settlement Date during the Amortisation Period, and until the Program Expiry
Date, the Purchaser shall repay the Complementary Deposit to the Complementary
Depositor, for an amount resulting from the allocations set out in article 16 of
the General Master Purchase Agreement.       Such repayment shall be effected by
means of the Distributed Amounts received by the Purchaser under the Sold
Receivables and the Refinanced Sold Receivables until the Program Expiry Date
and in accordance with the order of priority of payments as described in article
16 of the General Master Purchase Agreement.       In the event that, on the
Program Expiry Date, the Distributed Amounts do not permit the repayment in full
of any outstanding amount remaining unpaid under the Senior Deposit and under
the Complementary Deposit, then, the Purchaser shall be irrevocably released
from any repayment obligations hereunder.   7.3   In the event that during the
Amortisation Period, the Centralising Unit, acting in the name and on behalf of
the Sellers, repurchases all outstanding Sold Receivables from the Purchaser in
accordance with article 4.3 of the General Master Purchase Agreement, the
purchase price of such Sold Receivables shall be applied by the Purchaser to the
repayment of the Complementary Deposit in accordance with the order provided for
under article 16 of the General Master Purchase Agreement.   8.   PAYMENTS   8.1
  All payments to be made in accordance with this Master Complementary Deposit
Agreement shall be made in Euro.   8.2   All repayments of principal and all
payments falling due on a day which is not a Business Day shall instead fall due
on the following Business Day.   8.3   At any time, until the Program Expiry
Date, subject to article 6 of the General Master Purchase Agreement, the
Purchaser shall be entitled to set-off (i) any amount due and payable by the
Purchaser to the Complementary Depositor in respect of the Complementary Deposit
and (ii) any amount due and payable by the Complementary Depositor to the
Purchaser under this Agreement or any of the Transaction Documents.



--------------------------------------------------------------------------------



 



11.



CHAPTER V
GENERAL PROVISIONS

9.   REPRESENTATIONS AND WARRANTIES — UNDERTAKINGS       The Complementary
Depositor hereby represents and warrants to the Purchaser, as follows:

  (a)   it is a limited liability company duly incorporated and validly existing
under the laws of England and Wales and has the capacity (i) to carry on its
business, as currently conducted, and to own all of the assets appearing on its
balance sheet, except where not having such capacity would not be reasonably
likely to result in a Material Adverse Effect, and (ii) to enter into and
perform its obligations under this Master Complementary Deposit Agreement;    
(b)   the execution of this Master Complementary Deposit Agreement does not
require any authorisation with respect to the Complementary Depositor that has
not already been obtained and communicated to the Purchaser, unless in the case
of any Governmental Authorisation, the failure to obtain such authorisation
would not be reasonably likely to result in a Material Adverse Effect;     (c)  
the execution of this Master Complementary Deposit Agreement and the performance
of the obligations under this Master Complementary Deposit Agreement do not
contravene any of the provisions of the Complementary Depositor’s articles and
memorandum of association, agreements or undertakings to which it is a party or
by which it is bound, and do not in any manner contravene the statutes and
regulations applicable to it, except in each case, to the extent that no
Material Adverse Effect would result from such breach;     (d)   the obligations
arising out of this Master Complementary Deposit Agreement are binding on the
Complementary Depositor and enforceable against it in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, moratorium and
other laws affecting creditors’ rights generally;     (e)   in the event that,
in accordance with the provisions of this Master Complementary Deposit Agreement
and the General Master Purchase Agreement, the Complementary Deposit is not
repaid in full on the Program Expiry Date, the Complementary Depositor shall
incur any losses out of its own business, and the Purchaser shall not be liable,
in any manner whatsoever, in this respect (except, as the case may be, as
provided in article 4.2(b) of the General Master Purchase Agreement); and    
(f)   the constitution of the Complementary Deposit as cash collateral
(affectation à titre de gage espèces) in favour of the Purchaser, as set forth
in Article 10 below, complies with the Complementary Depositor’s corporate
interest and does not exceed its financial capabilities ; the Complementary
Depositor has entered into Intercompany Arrangements with the Sellers and
GOODYEAR DUNLOP TIRES EUROPE B.V., pursuant to which the Complementary Depositor
shall receive from each Seller any necessary consideration for making the
Complementary Deposit and shall be indemnified as is appropriate by each Seller
and GOODYEAR DUNLOP TIRES EUROPE B.V. in respect of any losses incurred by the
Complementary Depositor as a result of the Complementary Deposit made under this
Master Complementary Deposit Agreement.



--------------------------------------------------------------------------------



 



12.



CHAPTER VI
CASH COLLATERAL

10.   APPLICATION OF THE COMPLEMENTARY DEPOSIT AS CASH COLLATERAL FOR THE
BENEFIT OF THE PURCHASER   10.1   The Complementary Depositor hereby irrevocably
agrees that the Complementary Deposit made under this Master Complementary
Deposit Agreement shall, by virtue of this Article, be pledged and consequently
applied as cash collateral (affecté à titre de gage-espèces) by the
Complementary Depositor in favour of the Purchaser until the Program Expiry
Date, to secure the payment of (i) any sum due to the Purchaser in respect of
the Sold Receivables and Refinanced Sold Receivables, and (ii) any sum due to
the Purchaser by any Seller, the Refinanced Seller or the Centralising Unit
pursuant to the Transaction Documents; provided that no party shall be entitled
to receive, as a result of such pledge, any amounts in addition to those that
they are entitled to receive pursuant to article 16 of the General Master
Purchase Agreement.       The Complementary Depositor expressly exempts the
Purchaser from the obligation to keep the Complementary Deposit granted as cash
collateral segregated from any other sums or any cash which belong(s) to the
Purchaser.       The Complementary Depositor hereby irrevocably agrees that the
pledge and application of the Complementary Deposit as cash collateral
(affectation du dépôt complémentaire à titre de gage-espèces) in favour of the
Purchaser shall transfer to the Purchaser the ownership of the sums received
under the Complementary Deposit.   10.2   The cash collateral (gage-espèces)
shall be deemed created and effective as of the date on which the Complementary
Deposit is made with the Purchaser.   10.3   The obligation of the Purchaser to
transfer back to the Complementary Depositor the Complementary Deposit (créance
en restitution) shall automatically be reduced by any principal amount paid by
the Purchaser to the Complementary Depositor in relation to the Complementary
Deposit in accordance with Article 7 above.   10.4   The Complementary Depositor
acknowledges that in accordance with the security referred to above, during the
Amortisation Period, it may not in any case nor at any moment claim repayment of
the Complementary Deposit other than within the limit of the Distributed Amounts
received by the Purchaser, which are available for the application to the
Complementary Depositor, in accordance with Article 7.

CHAPTER VII
MISCELLANEOUS

11.   FEES AND EXPENSES       The Complementary Depositor, in the name and on
behalf of the Sellers, shall bear, in particular, any costs and expenses
incurred by ESTER FINANCE, in accordance with article 29 of the General Master
Purchase Agreement.



--------------------------------------------------------------------------------



 



13.

12.   SUBSTITUTION AND AGENCY       Each Party shall have the right to be
assisted by, to appoint or to substitute for itself one or more third parties in
the performance of certain tasks provided that:

     (a)   such Party has given prior written notice of the exercise of that
right to the other Parties;        (b)   such Party remains liable to the other
Parties for the proper performance of those tasks and the relevant third
party/parties has or have expressly renounced any right to any contractual claim
against the other Parties;        (c)   the relevant third party/parties
undertake(s) to comply with all obligations binding upon such Party under this
Master Complementary Deposit Agreement; and        (d)   the substitution,
assistance or agency shall not entail an increase in the costs incurred by the
other Parties.

    The Parties acknowledge however that, in order to avoid doubt, this Article
shall not apply to the Complementary Depositor in respect of the making of the
Complementary Deposit.   13.   CONFIDENTIALITY       For the purposes to this
Master Complementary Deposit Agreement, the Parties agree to be bound by the
provisions relating to confidentiality as provided for under article 31
(Confidentiality) of the General Master Purchase Agreement.   14.  
TRANSFERABILITY OF THIS AGREEMENT       Except to the extent authorised in
Article 12, this Master Complementary Deposit Agreement is concluded on the
intuitu personae of the Parties to this Master Complementary Deposit Agreement.
Therefore, none of the Parties may transfer this Master Complementary Deposit
Agreement, or its rights and/or obligations hereunder, to any third party
whatsoever, without the prior written consent of the other Parties.   15.  
NOTICES   15.1   Except as otherwise set forth in the Transaction Documents, all
notices, requests or communications which must or may be made pursuant to this
Master Complementary Deposit Agreement shall be by way of writing, mail or fax.
  15.2   All notices, requests or communications to be made and all documents to
be delivered from one Party to the other Party under the Master Complementary
Deposit Agreement shall be made and delivered to the addressees referred to in
schedule 7 to the General Master Purchase Agreement.   15.3   All notices,
requests or communications made and all documents delivered under the Master
Complementary Deposit Agreement shall only take effect upon the date of their
receipt by its addressee.   15.4   Each of the Parties may at any time modify
the addressee of the notices, requests or communications to be made and the
documents to be delivered to it under the Master Complementary Deposit Agreement
by sending to that effect a letter or fax to the other Party indicating the name
of the new addressee.



--------------------------------------------------------------------------------



 



14.



15.5   The Parties agree that the Centralising Unit shall be responsible for
receiving written notice on behalf of the Sellers, and that any notice given by
the Purchaser to the Sellers and delivered to the Centralising Unit shall be
deemed validly received by all of the Sellers upon receipt by the Centralising
Unit.   16.   EXERCISE OF RIGHTS   16.1   All rights conferred on the Purchaser
or the Complementary Depositor under this Master Complementary Deposit Agreement
or by any other document delivered pursuant to or incidental to this Master
Complementary Deposit Agreement or any Transaction Document, including rights
conferred by law, shall be cumulative and may be exercised at any time.   16.2  
The fact that the Purchaser or the Complementary Depositor does not exercise a
right or delays in doing so shall in no way be construed as a waiver of that
right. The exercise of any right or a partial exercise of such a right shall not
prevent the Purchaser or the Complementary Depositor from exercising such a
right again in the future, or from exercising any other right.   17.  
INDIVISIBILITY       Each Party acknowledges that the General Master Purchase
Agreement, the Master Subordinated Deposit Agreement and the Master
Complementary Deposit Agreement shall form a single set of contractual rights
and obligations and that, if the General Master Purchase Agreement, or the
Master Subordinated Deposit Agreement becomes void or ceases to be effective and
enforceable for any reason whatsoever, this Master Complementary Deposit
Agreement shall also become void or cease to be effective and enforceable
accordingly. Any payment already made by the Centralising Unit acting in the
name and on behalf of the Sellers or on its own behalf to the Purchaser under
this Master Complementary Deposit Agreement, the General Master Purchase
Agreement, the Receivables Purchase Agreements and the Master Subordinated
Deposit Agreement shall not be affected by such a nullity, ineffectiveness or
unenforceability.   18.   PARTIAL INVALIDITY       If one or more provisions of
this Master Complementary Deposit Agreement is or becomes invalid, illegal or
unenforceable in any respect in any jurisdiction or with respect to any Party,
such invalidity, illegality or unenforceability in such jurisdiction or with
respect to such Party or Parties shall not, to the extent permitted by
applicable law, render invalid, illegal or unenforceable such provision or
provisions in any other jurisdiction or with respect to any other Party or
Parties hereto.       Such invalid, illegal or unenforceable provision shall be
replaced by the Parties to such contract with a provision which reflects in so
far as is reasonably possible the intentions of the invalid, illegal or
unenforceable provision. Any fees, costs and expenses incurred by the Parties in
connection with any amendment necessary or advisable pursuant to this Article
shall be borne exclusively by the Complementary Depositor.



--------------------------------------------------------------------------------



 



15.

19.   AMENDMENTS       No amendment to this Master Complementary Deposit
Agreement may be made without the written consent of each other Party thereto
and (a) unless the Rating Agencies (i) have been informed and provided by the
Arranger with all necessary details they may require in respect of such
contemplated amendment and (ii) have confirmed that the contemplated amendment
will not entail a downgrading or withdrawal of the current ratings of any Notes
issued by the Issuers, or that the contemplated amendment will reduce a
downgrading or withdrawal which would otherwise occur, but for such amendment
being made, and (b) each Issuer and each Liquidity Bank has given its prior
written consent to such amendment (such consent not being unreasonably withheld
or delayed).   20.   LIMITED RECOURSE — NON PETITION   20.1   Limited Recourse  
    Each of the Agent, the Centralising Unit, the Complementary Depositor and
the Calculation Agent agrees to limit its claims and recourse against ESTER
FINANCE (including in the event of a breach by ESTER FINANCE of any of its
representations and warranties, or any of its obligations hereunder) to the
amount of the Available Funds on the relevant date.   20.2   Non Petition      
Each of the Agent, the Centralising Unit, the Complementary Depositor and the
Calculation Agent irrevocably and unconditionally undertakes and agrees:

  (a)   not to exercise any rights of contractual or other recourse which it may
have against ESTER FINANCE in the event of a breach by ESTER FINANCE of any of
its representations and warranties, or any of its obligations under this Master
Complementary Deposit Agreement, except in the event of the gross negligence
(faute lourde) or wilful misconduct (dol) on the part of ESTER FINANCE; and    
(b)   not to institute any legal proceedings, take other steps or institute
other proceedings against ESTER FINANCE, the purpose or effect of which is the
appointment of a conciliator or an ad hoc agent, or the opening of receivership
proceedings or insolvency proceedings (redressement judiciaire or liquidation
judiciaire) or any other similar proceedings.

21.   GOVERNING LAW — JURISDICTION   21.1   This Master Complementary Deposit
Agreement shall be governed by French law.   21.2   Any dispute as to the
validity, interpretation, performance or any other matter arising out of this
Master Complementary Deposit Agreement shall be subject to the jurisdiction of
the competent courts of Paris (Cour d’appel de Paris). The choice of this
jurisdiction is entirely for the benefit of the Purchaser which shall retain the
right to bring proceedings in any other competent court.



--------------------------------------------------------------------------------



 



16.

                  Made in Paris, on 23 July 2008 in four (4) originals by:      
 
 
                ESTER FINANCE TITRISATION   DUNLOP TYRES LIMITED
Complementary Depositor and Centralising Unit    
 
                         
 
               
By:
      By:        
 
               
 
                EUROFACTOR
Agent            
 
                             
 
               
By:
               
 
               
 
               
CALYON
Calculation Agent

 
                         
 
               
By:
      By:        
 
               



--------------------------------------------------------------------------------



 



17.

SCHEDULE 1
CALCULATION OF THE AMOUNT OF THE COMPLEMENTARY DEPOSIT

1.   DURING THE REPLENISHMENT PERIOD, UNLESS AN EARLY AMORTISATION EVENT
DESCRIBED IN ARTICLE 13.3. OF THE GENERAL MASTER PURCHASE AGREEMENT HAS OCCURRED
AND A PROCEDURE OF SEPARATION OF FLOWS UNDER THE COLLECTION ACCOUNT AGREEMENTS
HAS BEEN IMPLEMENTED   1.1   Amount of the Complementary Deposit on the Initial
Settlement Date

              
 
  Complementary Deposit =   Outstanding Amount of Sold Receivables;
 
       
 
     
+      Outstanding Amount of Refinanced Sold Receivables
 
       
 
     
-     Subordinated Deposit;
 
       
 
     
-     Senior Deposit;
 
       
 
     
-     Adjusted Collections calculated as of such date
 
             within the limit of the Maximum Amount of Complementary Deposit.

1.2   Amount of the Complementary Deposit on each Funded Settlement Date

              
 
  Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date
 
       
 
     
+     Initial Purchase Price of Remaining Purchasable Receivables to be paid on
such Settlement Date;
 
       
 
     
+     Initial Purchase Price of Originated Ongoing Purchasable Receivables
(i) paid during the Funded Settlement Date Reference Period by compensation with
Collections for Set-off and (ii) to be paid on such Settlement Date;
 
       
 
     
+     Initial Purchase Price of Refinanced Remaining Purchasable Receivables to
be paid on such Settlement Date;
 
       
 
     
+     Initial Purchase Price of Originated Refinanced Ongoing Purchasable
Receivables paid during the Funded Settlement Date Reference Period by
compensation with Collections for Set-off;
 
       
 
     
-     Adjusted Collections calculated as of such Settlement Date;
 
       
 
     
-     Refinanced Adjusted Collections calculated as of such Settlement Date;
 
       
 
     
-     Amount of the Subordinated Deposit on such Settlement Date minus the
amount of the



--------------------------------------------------------------------------------



 



18.

         
 
     
       Subordinated Deposit on the preceding Settlement Date;
 
       
 
     
-     Amount of the Senior Deposit on such Settlement Date minus the amount of
the Senior Deposit on the preceding Settlement Date;
 
       
 
     
+     Deferred Purchase Price calculated as of such Settlement Date
 
       
 
     
+     Refinanced Deferred Purchase Price calculated as of such Settlement Date
 
       
 
     
+     Subordinated Deposit Fee calculated as of such Settlement Date
 
       
 
     
+     Complementary Deposit Fee calculated as of such Settlement Date
 
              within the limit of the Maximum Amount of Complementary Deposit.

1.3   Amount of the Complementary Deposit on each Intermediary Settlement Date

              
 
  Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date
 
       
 
     
+     Initial Purchase Price of Originated Ongoing Purchasable Receivables paid
during the Intermediary Settlement Date Reference Period by compensation with
Collections for Set-off;
 
       
 
     
+     Initial Purchase Price of Refinanced Remaining Purchasable Receivables to
be paid on such Settlement Date
 
       
 
     
+     Initial Purchase Price of Originated Refinanced Ongoing Purchasable
Receivables paid during the Intermediary Settlement Date Reference Period by
compensation with Collections for Set-off
 
       
 
     
-     Adjusted Collections calculated as of such Settlement Date;
 
       
 
     
-     Refinanced Adjusted Collections calculated as of such Settlement Date;
 
       
 
     
-     Amount of the Subordinated Deposit on such Settlement Date minus the
amount of the Subordinated Deposit on the preceding Settlement Date.
 
              within the limit of the Maximum Amount of Complementary Deposit.



--------------------------------------------------------------------------------



 





19.

2.   DURING THE REPLENISHMENT PERIOD, IF AN EARLY AMORTISATION EVENT DESCRIBED
IN ARTICLE 13.3. OF THE GENERAL MASTER PURCHASE AGREEMENT HAS OCCURRED AND A
PROCEDURE OF SEPARATION OF FLOWS UNDER THE COLLECTION ACCOUNT AGREEMENTS HAS
BEEN IMPLEMENTED   2.1   Amount of the Complementary Deposit on a Funded
Settlement Date

               
 
  Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date
 
       
 
     
+     Initial Purchase Price of Remaining Purchasable Receivables to be
purchased on such Settlement Date;
 
       
 
     
+     Initial Purchase Price of Originated Ongoing Purchasable Receivables
(i) paid during the Funded Settlement Date Reference Period by compensation with
Collections for Set-off and (ii) to be paid on such Settlement Date;
 
       
 
     
+     Initial Purchase Price of Refinanced Remaining Purchasable Receivables to
be paid on such Settlement Date;
 
       
 
     
+     Initial Purchase Price of Originated Refinanced Ongoing Purchasable
Receivables paid during the Funded Settlement Date Reference Period by set-off
with Collections for Set-off
 
       
 
     
-     Adjusted Collections calculated as of such Settlement Date;
 
       
 
     
-     Refinanced Adjusted Collections calculated as of such Settlement Date;
 
       
 
     
-     Amount of the Subordinated Deposit on such Settlement Date minus the
amount of the Subordinated Deposit on the preceding Settlement Date;
 
       
 
     
-     Amount of the Senior Deposit on such Settlement Date minus the amount of
the Senior Deposit on the preceding Settlement Date;
 
       
 
     
-     any amount received on the Purchaser’s Collection Accounts within the
period between the Assessment Date preceding such Settlement Date and the
preceding Assessment Date;
 
       
 
     
+     Deferred Purchase Price calculated as of such Settlement Date;
 
       
 
     
+     Refinanced Deferred Purchase Price calculated as of such Settlement Date



--------------------------------------------------------------------------------



 



20.

         
 
       
 
     
+     Subordinated Deposit Fee calculated as of such Settlement Date
 
       
 
     
+     Complementary Deposit Fee calculated as of such Settlement Date
 
              within the limit of the Maximum Amount of Complementary Deposit.

2.2   Amount of the Complementary Deposit on an Intermediary Settlement Date

               
 
  Complementary Deposit =   Complementary Deposit as of the preceding Settlement
Date
 
       
 
     
+    Initial Purchase Price of Originated Ongoing Purchasable Receivables paid
during the Intermediary Settlement Date Reference Period by compensation with
Collections for Set-off;
 
       
 
     
+    Initial Purchase Price of Refinanced Remaining Purchasable Receivables to
be paid on such Settlement Date
 
       
 
     
+    Initial Purchase Price of Originated Refinanced Ongoing Purchasable
Receivables paid during the Intermediary Settlement Date Reference Period by
compensation with Collections for Set-off
 
       
 
     
-     Adjusted Collections calculated as of such Settlement Date;
 
       
 
     
-     Refinanced Adjusted Collections calculated as of such Settlement Date;
 
       
 
     
-     amount of the Subordinated Deposit on such Settlement Date minus the
amount of the Subordinated Deposit on the preceding Settlement Date;
 
       
 
     
-     any amount received on the Purchaser’s Collection Accounts within the
period between the Assessment Date preceding such Settlement Date and the
preceding Assessment Date.
 
             within the limit of the Maximum Amount of Complementary Deposit.



--------------------------------------------------------------------------------



 



21.

SCHEDULE 2
CALCULATION OF THE COMPLEMENTARY DEPOSIT FEE
On each Funded Settlement Date, during the Replenishment Period, the
Complementary Deposit Fee due and payable shall be equal to the sum of:
the Complementary Deposit Fee Component calculated on the Calculation Date
preceding such Funded Settlement Date and the Complementary Deposit Fee
Component calculated on the Calculation Date preceding the last Intermediary
Settlement Date, in accordance with schedule 18C of the General Master Purchase
Agreement.